DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements filed April 12, 2019, January 17, 2020, and June 12, 2020 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on December 10, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wehrli et al (Pub Number 2015/0107872, herein referred to as Wehrli).  Wehrli discloses a cable (Figs 1-3H) having reduced alien crosstalk and return loss without increased material expense (Paragraph 7).  Specifically, with respect to claim 1, Wehrli discloses a cable (100) comprising a plurality of twisted pair wires (102a-102d) arranged in a core (interior of cable), a floating shield (110, Paragraph 42) that surrounds the core (interior of cable), wherein the floating shield (110, as shown in Fig 3) may include a continuous electrically conductive layer (302) enclosed between inner and outer dielectric layers (300 & 304, respectively, Paragraph 50), and a jacket (112) that surrounds the floating shield (110, Fig 1).  With respect to claim 2, Wehrli discloses that the inner and outer dielectric layers (300 & 304) of the floating shield (110) comprise non-conductive material (Paragraph 50).  With respect to claim 3, Wehrli discloses that the floating shield (110) is configured to reduce an amount of alien crosstalk between different cables (Paragraph 38).  With respect to claim 4, Wehrli discloses that the inner and outer dielectric layers (300 & 304) are laminated to the continuous electrically conductive layer (302, Paragraph 50).  With respect to claim 5, Wehrli discloses that the inner and outer dielectric layers (300 & 304) are comprised of polyester which cannot be terminated (Paragraph 50). With respect to claim 6, Wehrli discloses that the inner and outer dielectric layers (300 & 304) of the floating shield (110) comprise laminated tape (Paragraph 50).  With respect to claim 7, Wehrli discloses that the cable (100) further comprising a non-conductive divider (108) to segregate the plurality of twisted pair wires (102a-102d) within the core (interior of cable).  With respect to claims 8-9, Wehrli discloses a cable (100) comprising a plurality  by an insulative layer (300 & 304, Paragraph 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wehrli (Pub Number 2015/0107872) in view of Lanoe et al (Pat Num 10,008,307, herein .  
	However, Wehrli doesn’t necessarily disclose the shield being bonded to the outer jacket (claim 14).
	Lanoe teaches a cable (Figs 1-7) capable of transmitting relatively high transmission rates (Col 1, lines 5-10),  while promoting heat dissipation and/or temperature normalization thereby improving electrical performance and facilitating increased amperage ratings (Col 11, lines 36-42).  Specifically, with respect to claim 14, Lanoe teaches a cable (100, Fig 1) comprising a plurality of twisted pair wires (105A-105D) arranged in a core (Fig 1),   a shield (115) that surrounds the core (Fig 1), wherein the shield (115) includes an electrically conductive layer enclosed between inner and outer dielectric layers (Col 8, lines 28-27-30) and a jacket (120) that surrounds the shield (115), wherein the shield (115) may comprise an adhesive to bond the shield (115) to the outer jacket (120, Col 12, lines 26-41).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Wehrli to comprise the shield being bonded to the outer jacket layer configuration as taught by Lanoe because Lanoe teaches that such a configuration provides a cable (Figs 1-7) capable of transmitting relatively high transmission rates (Col 1, lines 5-10),  while promoting heat dissipation and/or temperature normalization thereby improving electrical performance and facilitating increased amperage ratings (Col 11, lines 36-42).  

Response to Arguments
Applicant's arguments filed December 10, 2021, have been fully considered but they are not persuasive. Specifically, the applicant argues the following
A)	Wehrli et al teach or suggest a floating shield but rather a barrier tape that 			would either need to be grounded or include a drain wire and therefore 			cannot anticipate the claimed invention of claims 1, 8, and 16.
With respect to argument A, the examiner respectfully traverses.  Firstly, it must be stated that while the Wehrli refer to the shield as a barrier tape, clearly the barrier tape of Wehrli is a shield.  Specifically, the conductive tape (110) of Wehrli manages ANEXT (i.e. alien crosstalk, Paragraph 38), which is a function of a shielding layer.  Secondly, Wehrli teaches that the shielding layer (110) may be made of a continuously conductive tape (Paragraph 50).  Lastly, Wehrli teaches that the shielding layer (110), is some embodiments, may not include a drain wire and may be left unterminated or not grounded during installation (i.e. floating, Paragraph 42).  In light of the above stated teachings, it is respectfully submitted that Wehrli clearly teaches a cable (100) comprising a plurality of twisted pair wires (102a-102d) arranged in a core (interior of cable), a floating shield (110, Paragraph 42) that surrounds the core (interior of cable), wherein the floating shield (110, as shown in Fig 3) may include a continuous electrically conductive layer (302) enclosed between inner and outer dielectric layers (300 & 304, respectively, Paragraph 50), and a jacket (112) that surrounds the floating shield (110, Fig 1) and the 35 USC 102(a)(1) rejection of claims 1-13 and 15-17 is proper and just.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose cable having twisted pairs surrounded by a floating shield.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 10, 2022